Douglas, J.,
dissenting. By stating “* * * the Booth [v. Maryland (1987), 482 U.S. 496] court held that the admission of victim impact evidence in the sentencing phase of a capital jury trial is constitutional error,” and “* * * Booth prohibits consideration of victim impact evidence,” today’s majority creates a constitutional ban on the admission of any victim impact evidence and, thereby, the majority contravenes the express language in Booth.
If Booth is viewed as creating a constitutional ban on the admission of victim impact evidence, how can that view be justified in light of footnote 10 in Booth, which provides:
“Our disapproval of victim impact statements at the sentencing phase of a capital case does not mean, however, that this type of information will never be relevant in any context. Similar types of information may well be admissible because they relate directly to the circumstances of the crime. Facts about the victim and family also may be relevant in a noncapital criminal trial. Moreover, there may be times that the victim’s personal characteristics are relevant to rebut an argument offered by the defendant. See, e.g., Fed. Rule Evid. 404(a)(2) (prosecution may show peaceable nature of victim to rebut charge that victim was aggressor). The trial judge, of course, continues to have the primary responsibility for deciding when this information is sufficiently relevant to some legitimate consideration to be admissible, and when its probative value outweighs any prejudicial effect. Cf. Fed. Rule Evid. 403.” Id. at 507-508.
Obviously, Booth, by its own terms, does not create a constitutional ban on the admission of victim impact evidence. Therefore, in the case at bar, it is error for the majority to create such a ban by relying on Booth. In my view, Booth stands for the proposition that the use of victim impact evidence in the sentencing phase of a capital *34trial is constitutionally impermissible only when that evidence creates a substantial risk that the sentencing decision will be based upon arbitrary or irrelevant considerations.
South Carolina v. Gathers (1989), 490 U.S. ___, 104 L. Ed. 2d 876, 109 S. Ct. 2207, was decided shortly after Booth. In the case at bar, the majority views Gathers as a mere application of the constitutional standards announced in Booth. I disagree. Gathers further explained the tenth footnote in Booth. Therefore, Gathers should have dispelled any belief that Booth created a constitutional ban on the use of victim impact evidence, or that the use of any such evidence is constitutionally impermissible.
For purposes of the present appeal, the majority has apparently dismissed Gathers and certain relevant language in Booth. In so doing, the majority states: “* * * we find no grounds on which to distinguish Booth and Gathers, and we are thus compelled to follow those cases, vacate the sentence of death, and remand for imposition of a life sentence * * Today’s majority opinion does not follow Booth or Gathers.
In the case sub judice, the evidence of appellant’s guilt is overwhelming. Appellant requested that Harris stop dating Elba Ortiz. When Harris apparently refused to comply with the request, appellant stated that he “was going to waste” Harris. Approximately one hour later, appellant repeated his threats stating: “I still say I’m going to have to waste you. * * * I don’t do it fair, * * * but I’m going to waste you.”
Appellant knew Harris was spending the night with Elba Ortiz at Ortiz’s apartment. Harris and Ortiz were awakened by a noise at the door. Harris got up to investigate. Appellant stabbed Harris with a knife and attempted to kill Ortiz. Harris died after describing appellant’s attack on him. Appellant’s shirt had blood stains matching Harris’s blood type. Police found appellant’s fingerprints on the storm windows through which he entered the apartment. Appellant’s shoe heel matched a hole in the bedroom door of Ortiz’s apartment. Appellant admitted going to Ortiz’s apartment.
In my judgment, the proof of appellant’s guilt is overwhelming and, further, it is my judgment that appellant would have been sentenced to death regardless of the victim impact evidence. Accordingly, I find that if the admission of the victim impact evidence was error, that error was harmless beyond a reasonable doubt. See State v. Williams (1983), 6 Ohio St. 3d 281, 6 OBR 345, 452 N.E. 2d 1323, paragraph six of the syllabus. It is also interesting to note that appellant objected to some, but not all, of the victim impact evidence, thereby waiving error, if any, involved. See, e.g., State v. Broom (1988), 40 Ohio St. 3d 277, 288-289, 533 N.E. 2d 682, 695-696. Because Booth and Gathers prohibit the admission of victim impact evidence only when that evidence creates a substantial risk that the capital sentencing decision will be based upon arbitrary or irrelevant considerations, I would affirm the sentence of death since the evidence in the present case created no such risk.
Unfortunately, the majority opinion in the case at bar leaves no room to even consider whether the error was harmless and thus nonprejudicial to appellant’s rights. By what the majority views as “following” Booth and Gathers, the majority opinion creates an automatic vacating of the death sentence any time victim impact evidence is admitted in the sentencing phase of a capital jury trial. Because I *35do not believe that the United States Supreme Court intended such a result, I urge that honorable court, should this matter be appealed, to review this case which so plainly misconstrues both Booth and Gathers.